                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


 GARY SWANSON ,                            )
                                           )
                     Plaintiff             )
                                           )
 vs.                                       )           JUDGMENT IN A CIVIL CASE
                                           )             CASE NO. 7:20-CV-45-M
 NC DEPARTMENT OF                          )
 TRANSPORTATION AND EARL’S                 )
 WRECKER SERVICE, INC.,                    )
                                           )
                     Defendants.           )



Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that the M&R of the Magistrate Judge
[DE-2] is ADOPTED IN ITS ENTIRETY and this action is DISMISSED.




This Judgment filed and entered on June 5, 2020, and copies to:
Gary Swanson, 310 N Front St., Ste. 408, Wilmington, NC 28401-3909 (via U.S. Mail)



 June 5, 2020                                        Peter A. Moore, Jr.
                                                     Clerk of Court



                                               By:
                                                     Deputy Clerk




           Case 7:20-cv-00045-M Document 7 Filed 06/05/20 Page 1 of 1
